A. J. WALKER, C. J.
In an action on a contract against several defendants, where the pleas are joint by all, and no defense personal to any one, the recovery must be against all or none. A judgment can not be had against a part of the defendants. It follows, that upon a verdict in favor of one of three defendants in this case and against the other two, no judgment could be rendered against the defendants. — 1 Chitty on Pleading, 44 and 45; Palmer v. Severance, 10 Ala. 347 ; Bussey v. Branch Bank of Montgomery, 15 Ala. 216; Keebles v. Ford and Vining, 5 Ala. 183; Turner v. Lazarus, 6 ib. 875; Gray v. White, 5 Ala. 490; Ivy v. Gamble, 7 Porter, 545; Tindall v. Collins, 2 Porter, 17; Sadler v. Houston, 5 St. & P. 205; Adkins v. Allen, 1 St. 130 ; Morrow v. People, 25 Ill. 330.
Reversed and remanded.